DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTION DEVICE,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase (US D608814 S) in view of Lim (US 20130077054 A1).
Regarding claim 1, Nagase teaches a projection device (Fig. 1-8), comprising: a casing comprising a main body, a first base (top/bottom plate), and a second base (bottom/top plate), wherein the main body has a first side (top/bottom side), a second side (bottom/top side, respectively) opposite to the first side (top/bottom side), a middle section located between the first side (top/bottom side) and the second side (bottom/top side, respectively), air inlet holes (Fig. 6 or 7) at least distributed in the middle section, and air outlet holes (Fig. 1 and 2, respectively) at least distributed in the middle section, the first base (top/bottom plate) is installed on the first side (top/bottom side), and the second base (bottom/top plate) is installed on the second side (bottom/top side, respectively), a minimum outer dimension of the main body falls in the middle section (Fig. 1-8), and the air inlet holes (Fig. 6 or 7) are facing away from the air outlet holes (Fig. 1 and 2, respectively); a projection lens installed on the main body and located at a same side as the air outlet holes (Fig. 1 and 2, respectively).
Nagase does not explicitly teach a fan installed in the main body.
Lim teaches having a fan installed in the main body ([0013], [0014], [0063]-[0065], [0071], and [0076]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nagase with Lim; because it improves cooling efficiency.
Regarding claim 8, Nagase, as modified by Lim, further teaches a maximum outer dimension of the first base (top/bottom plate) is greater than an outer dimension of the first side (top/bottom side), and a maximum outer dimension of the second base (bottom/top plate) is greater than an outer dimension of the second side (bottom/top side, respectively; Fig. 1-8).
Regarding claim 9, Nagase, as modified by Lim, further teaches the maximum outer dimension of the first base (top/bottom plate) is equal to the maximum outer dimension of the second base (bottom/top plate; Fig. 1-8).
Regarding claim 10, Nagase, as modified by Lim, does not explicitly teach an outer dimension of the first base (top/bottom plate) is gradually decreased toward the first side (top/bottom side), and an outer dimension of the second base (bottom/top plate) is gradually decreased toward the second side (bottom/top side, respectively).
Rounding the edges is well known in the art.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify to round the edges of the top and bottom plates; because it prevents sharp edges causing accidental cuts.
Regarding claim 12, Nagase, as modified by Lim, further teaches an outer dimension of the main body is gradually decreased from the first side (top/bottom side) toward the middle section and gradually decreased from the second side (bottom/top side, respectively) toward the middle section (Fig. 1-8).

Allowable Subject Matter
Claims 2-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the closest prior art references, Nagase and Lim, do not teach, by themselves or in combination with one another, “the first base comprises a first cover plate and a first shock-absorbing frame surrounding the first cover plate, and the second base comprises a second cover plate and a second shock-absorbing frame surrounding the second cover plate, and both the first shock-absorbing frame and the second shock-absorbing frame are polygon frames.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that result in the above claimed limitation/s; hence the invention as claimed by claim 2 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 3-7 and 11 depend, directly or indirectly, on claim 2; hence they are also allowable.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20070242236 A1, US D854072 S, US D601608 S, US 20090002646 A1, US 20060238725 A1, US 20070024820 A1, US 20070024823 A1, and US 20070024819 A1, disclose projection systems having a housing with narrow mid section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882